Pardee, J.
The partnership of A. Garriere & Sons, after May 31, 1884, was a partnership at will. It was dissolved by the death of Á. Garriere on June 4, 1884. On the dissolution the partnership property either went into the hands of the surviving partners, or in the hands of the probate court having jurisdiction of A. Garriere’s succession, depending on the nature of the proceedings had after the dissolution. So far as the plaintiffs here are concorned, on proper grounds shown, they could have an attachment for their claims against the firm of Garriere & Sons to run against the property of the surviving partners, and the property of the firm in their possession. The cession shown in the case is made by E. L. Garriere and G. J. Garriere, individually and as surviving partners, and by operation of law carries into the surrender all their individual property, and all the property of the firm.
The effect of such cession and proceedings thereon was to stay and practically dissolve all attachments then issued against the said surrendering partners, and all property surrendered; in the state court, by the direct operation of state laws, and in the national courts by force of section 933, Rev. St.
The insolvency laws of Louisiana are not unconstitutional by reason of their having been re-enacted by codification in 1869, while the bankruptcy laws of the United States were in force. Tho creditor not placed on the hilan of a ceding debtor is not hound by the proceedings in insolvency until he shall be made a party to the cession; but in case of attachment previously issued by a creditor not placed on the hilan, the creditor is considered as being made a party by a motion made to dissolve the attachment on the ground of the cession properly pleaded, or by other proper proceedings, whether by answer or intervention, properly pleading the cession.
Tho effect of these views in the present eases results in giving judgment to plaintiffs for amounts of debt against E. L. and C. J. Carriere, individually and as surviving partners, in all cases; and in such cases as the executor of A. Garriereis sued, against him also, — the same to he satisfied indue course of administration; and that all attachments he dissolved. As in our view the attachments were rightfully issued, and are dissolved by reason of subsequent events not imputable to *348plaintiffs, all costs of attachment should be paid by the syndic intervening, before the property attached is surrendered.
Billings, J., concurred.